 

Exhibit 10.1

LOGO [g100314ex10_1pg001.jpg]

STANDARD OFFER, AGREEMENT AND ESCROW

INSTRUCTIONS FOR PURCHASE OF REAL ESTATE

(Non-Residential)

AIR Commercial Real Estate Association

November 5, 2010                        

(Date for Reference Purposes)            

1. Buyer.

1.1 SSTI ACQUISITIONS, LLC, a Delaware limited liability company, (“Buyer”)
hereby offers to purchase the real property, hereinafter described, from the
owner thereof (“Seller”) (collectively, the “Parties” or individually, a
“Party”), through an escrow (“Escrow”) to close 30 or 15 days after the waiver
or expiration of the Buyer’s Contingencies, (“Expected Closing Date”) to be held
by Lawyers Title Insurance Company (“Escrow Holder”) whose address is 4100
Newport Place, Suite 120, Newport Beach, CA 92660 — Attn. Dawn Niehaus, Escrow
Officer, Phone No. (949) 724-3166, Facsimile No. (949) 209-3916 upon the terms
and conditions set forth in this agreement (“Agreement”). Buyer shall have the
right to assign Buyer’s rights hereunder, but any such assignment shall not
relieve Buyer of Buyer’s obligations herein unless Seller expressly releases
Buyer.

1.2 The term “Date of Agreement” as used herein shall be the date when by
execution and delivery (as defined in paragraph 20.2) of this document or a
subsequent counteroffer thereto, Buyer and Seller have reached agreement in
writing whereby Seller agrees to sell, and Buyer agrees to purchase, the
Property upon terms accepted by both Parties.

2. Property.

2.1 The real property (“Property”) that is the subject of this offer consists of
(insert a brief physical description) EL DORADO SELF STORAGE in the City of Long
Beach, CA, and 405 SELF STORAGE in the unincorporated area of Del Aire, CA (the
term “Property” includes both of the foregoing properties, collectively) is
located in the City of xxxx, County of Los Angeles, State of California, is
commonly known by the street address of 8110/8150 E. Wardlow Road, Long Beach &
12714 S. La Cienega Blvd., Del Aire, respectively and is legally described as:
legal descriptions to be provided by title insurance company (APN:
7018-019-016 & 4143-016-096 ).

2.2 If the legal description of the Property is not complete or is inaccurate,
this Agreement shall not be invalid and the legal description shall be completed
or corrected to meet the requirements of Lawyers Title Insurance Company (“Title
Company”), which shall issue the title policy hereinafter described.

2.3 The Property includes, at no additional cost to Buyer, the permanent
improvements thereon, including those items which pursuant to applicable law are
a part of the property, as well as the following items, if any, owned by Seller
and at present located on the Property: electrical distribution systems (power
panel, bus ducting, conduits, disconnects, lighting fixtures); telephone
distribution systems (lines, jacks and connections only); space heaters;
heating, ventilating, air conditioning equipment (“HVAC”); air lines; fire
sprinkler systems; security and fire detection systems; carpets; window
coverings; wall coverings; and excluding any personal property belonging to the
tenants of the Property (collectively, the “Improvements”).

2.4 The fire sprinkler monitor: ¨ is owned by Seller and included in the
Purchase Price, ¨ is leased by Seller, and Buyer will need to negotiate a new
lease with the fire monitoring company, þ ownership will be determined during
Escrow, or ¨ there is no fire sprinkler monitor.

2.5 Except as provided in Paragraph 2.3, the Purchase Price does not include
Seller’s personal property, furniture and furnishings, and also does not include
any furnishings or equipment located in the management office all of which shall
be removed by Seller prior to Closing.

3. Purchase Price.

3.1 The purchase price (“Purchase Price”) to be paid by Buyer to Seller for the
Property shall be $26,000,000.00 , payable as follows:

 

(a)

 

Cash down payment, including the Deposit as defined in paragraph 4.3 (or if an
all cash transaction, the Purchase Price):

   $ 26,000,000.00   

(Strike if not

 

HMS

     

ATD

 

     

JDV

INITIALS

     

INITIALS

 

©2003 - AIR COMMERCIAL REAL ESTATE ASSOCIATION

   FORM OF A-7-6/07E

 

PAGE 1 OF 12



--------------------------------------------------------------------------------

 

applicable)

 

(b)

 

Amount of “New Loan” as defined in paragraph 5.1, if any;

     $xxxx     

(c)

 

Buyer shall take title to the Property subject to and/or assume the following
existing deed(s) of trust (“Existing Deed(s) of Trust”) securing the existing
promissory note(s) (“Existing Note (s)):

      

(i)

  

An Existing Note (“First Note”) with an unpaid principal balance as of the
Closing of approximately:

     $xxxx   

(Strike if not applicable)

      

Said First Note is payable at $xxxx per month, including interest at the rate of
xxxx% per annum until paid (and/or the entire unpaid balance is due on xxxx).

      

(ii)

  

An Existing Note (“Second Note”) with an unpaid principal balance as of the
Closing of approximately:

     $xxxx          

Said Second Note is payable at $xxxx per month, including interest at the rate
of xxxx % per annum until paid (and/or the entire unpaid balance is due on
xxxx).

  

(Strike if not applicable)

 

(d)

 

Buyer shall give Seller a deed of trust (“Purchase Money Deed of Trust”) on the
property to secure the promissory note of Buyer to Seller described in paragraph
6 (“Purchase Money Note”) in the amount of:

     $xxxx     

Total Purchase Price:

     $26,000,000.00   

3.2 If Buyer is taking title to the Property subject to, or assuming, an
Existing Deed of Trust and such deed of trust permits the beneficiary to demand
payment of fees including, but not limited to points, processing fees, and
appraisal fees as a condition to the transfer of the Property. Buyers agrees to
pay such fees up to a maximum of 1.5% of the unpaid principal balance of the
applicable Existing Note.

4. Deposits.

4.1 ¨ Buyer has delivered to Broker a check in the sum of
$                                        , payable to Escrow Holder, to be
delivered by Broker to Escrow Holder within 2 or          business days after
both Parties have executed this Agreement and the executed Agreement has been
delivered to Escrow Holder, or þ within 2 or 3 business days after both Parties
have executed this Agreement and the executed Agreement has been delivered to
Escrow Holder Buyer shall deliver to Escrow Holder a check in the sum of
$200,000.00. If said check is not received by Escrow Holder within said time
period then Seller may elect to unilaterally terminate this transaction by
giving written notice of such election to Escrow Holder whereupon neither Party
shall have any further liability to the other under this Agreement. Should Buyer
and Seller not enter into an agreement for purchase and sale, Buyer’s check or
funds shall, upon request by Buyer, be promptly returned to Buyer.

4.2 Additional deposits:

(a) Within 5 business days after the Date of Agreement, Buyer shall deposit with
Escrow Holder the additional sum of $ Not Applicable to be applied to the
Purchase Price at the Closing.

(b) Within 5 business days after the contingencies discussed in paragraph 9.1
(a) through (k) are approved or waived, Buyer shall deposit with Escrow Holder
the additional sum of $ Not Applicable to be applied to the Purchase Price at
the Closing.

4.3 Escrow Holder shall deposit the funds deposited with it by Buyer pursuant to
paragraphs 4.1 and 4.2 (collectively the “Deposit”), in a State or Federally
chartered bank in an interest bearing account whose term is appropriate and
consistent with the timing requirements of this transaction. The interest
therefrom shall accrue to the benefit of Buyer, who hereby acknowledges that
there may be penalties or interest forfeitures if the applicable instrument is
redeemed prior to its specified maturity. Buyer’s Federal Taw Identification
Number is                                         . NOTE: Such interest bearing
account cannot be opened until Buyer’s Federal Tax Identification Number is
provided.

5. Financing Contingency. (Strike if not applicable)

5.1 This offer is contingent upon Buyer obtaining from an insurance company;
financial institution or other lender, a commitment to lend to Buyer a sum equal
to at least xxxx% of the Purchase Price, on terms reasonably acceptable to
Buyer. Such loan (“New Loan”) shall be secured by a first deed of trust or
mortgage on the Property. If this Agreement provides for Seller to carry back
junior financing, then Seller shall have the right to approve the terms of the
New Loan. Seller shall have 7 days from receipt of the commitment setting forth
the proposed terms of the New Loan to approve or disapprove of such proposed
terms. If Seller fails to notify Escrow Holder, in writing, of the disapproval
within said 7 days it shall be conclusively presumed that Seller has approved
the terms of the New Loan.

5.2 Buyer hereby agrees to diligently pursue obtaining the New Loan. If Buyer
shall fail to notify its Broker, Escrow Holder and Seller, in writing within
xxxx days following the Date of Agreement, that the New Loan has not been
obtained, it shall be conclusively presumed that Buyer has either obtained said
New Loan or has waived this New Loan contingency.

5.3 If, after due diligence, Buyer shall notify its Broker, Escrow Holder and
Seller, in writing, within the time specified in paragraph 5.2 hereof, that
Buyer has not obtained said New Loan, this Agreement shall be terminated, and
Buyer shall be entitled to the prompt return of the Deposit, plus any interest
earned thereon, less only Escrow Holder and Title Company cancellation fees and
costs, which Buyer shall pay.

6. Seller Financing (Purchase Money Note). (Strike if not applicable)

6.1 If Seller approves Buyer’s financials (see paragraph 6.5) the Purchase Money
Note shall provide for interest on unpaid principal at the rate of
                    % per annum, with principal and interest paid as follows:
                                                                 

                                                                          
                                         
                                         
                                                          

                                                               
                                         
                                         
                                                                     

                                                                          
                                         
                                         
                                                          

The Purchase Money Note and Purchase Money Deed of Trust shall be on the current
forms commonly used by Escrow Holder, and be junior and subordinate only to the
Existing Note(s) and/or the New Loan expressly called for by this Agreement.

6.2 The Purchase Money Note and/or the Purchase Money Deed of Trust shall
contain provisions regarding the following (see also paragraph 10.0 (b));

 

HMS

     

ATD

 

     

JDV

INITIALS

     

INITIALS

 

©2003 - AIR COMMERCIAL REAL ESTATE ASSOCIATION

   FORM OF A-7-6/07E

 

PAGE 2 OF 12



--------------------------------------------------------------------------------

 

(a) Prepayment. Principal may be prepaid in whole or in part at any time without
penalty at the option of the Buyer.

(b) Late Charge. A late charge of 6% shall be payable with respect to any
payment of principal, interest, or other charges, not made within 10 days after
it is due.

(c) Due on Sale. In the event the Buyer sells or transfers title to the Property
or any portion thereof, then the Seller may, at Seller’s option require the
entire unpaid balance of said Note to be paid in full.

6.3 If the Purchase Money Deed of Trust is to be subordinate to other financing,
Escrow Holder shall, at Buyer’s expense prepare and record on Seller’s behalf a
request for notice of default and/or sale with regard to each mortgage or deed
of trust to which it will be subordinate.

6.4 WARNING: CALIFORNIA LAW DOES NOT ALLOW DEFICIENCY JUDGEMENTS ON SELLER
FINANCING,. IF BUYER ULTIMATELY DEFAULTS ON THE LOAN, SELLER’S SOLE REMEDY IS TO
FORECLOSE ON THE PROPERTY.

6.5 Seller’s obligation to provide financing is contingent upon Seller’s
reasonable approval of Buyer’s financial condition. Buyer to provide a current
financial statement and copies of its Federal tax returns for the last 3 years
to Seller within 10 days following the Date of Agreement. Seller has 10 days
following receipt of such documentation to satisfy itself with regard to Buyer’s
financial condition and to notify Escrow Holder as to whether or not Buyer’s
financial condition is acceptable. If Seller fails to notify Escrow Holder, in
writing, of the disapproval of this contingency within said time period it shall
be conclusively presumed that Seller has approved Buyer’s financial condition.
If Seller is not satisfied with Buyer’s financial condition or if Buyer fails to
deliver the required documentation then Seller may notify Escrow Holder in
writing that Seller Financing will not be available and Buyer shall have the
option, within 10 days of the receipt of such notice, to either terminate this
transaction or to purchase the Property without Seller Financing. If Buyer fails
to notify Escrow Holder within said time period of its election to terminate
this transaction then Buyer shall be conclusively presumed to have elected to
purchase the Property without Seller financing. If Buyer elects to terminate,
Buyer’s Deposit shall be refunded less. Title Company and Escrow Holder
cancellation fees and costs, all of which shall be Buyer’s obligation.

7. Real Estate Brokers.

7.1 The following real estate broker(s) (“Brokers”) and brokerage relationships
exist in this transaction and are consented to by the Parties (check the
applicable boxes):

 

¨

  

 

 

represents Seller exclusively (“Seller’s Broker”);

¨

  

 

 

represents Buyer exclusively (“Buyer’s Broker”); or

þ

  

Bancap Self Storage Group, Inc.

 

represents both Seller and Buyer (“Dual Agency”).

The Parties acknowledge that Brokers are the procuring cause of this Agreement
See paragraph 24 regarding the nature of a real estate agency relationship.
Buyer shall use the services of Buyer’s Broker exclusively in connection with
any and all negotiations and offers with respect to the Property for a period of
1 year from the date inserted for reference purposes at the top of page 1. See
Addendum, Paragraph 9.

7.2 Buyer and Seller each represent and warrant to the other that he/she/it has
had no dealings with any person, firm, broker or finder in connection with the
negotiation of this Agreement and/or the consummation of the purchase and sale
contemplated herein, other than the Brokers named in paragraph 7.1, and no
broker or other person, firm or entity, other than said Brokers is/are entitled
to any commission or finder’s fee in connection with this transaction as the
result of any dealings or acts of such Party. Buyer and Seller do each hereby
agree to indemnify, defend, protect and hold the other harmless from and against
any costs, expenses or liability for compensation, commission or charges which
may be claimed by any broker, finder or other similar party, other than said
named Brokers by reason of any dealings or act of the indemnifying Party.

8. Escrow and Closing.

8.1 Upon acceptance hereof by Seller, this Agreement, including any
counteroffers incorporated herein by the Parties, shall constitute not only the
agreement of purchase and sale between Buyer and Seller, but also instructions
to Escrow Holder for the consummation of the Agreement through the Escrow.
Escrow Holder shall not prepare any further escrow instructions restating or
amending the Agreement unless specifically so instructed by the Parties or a
Broker herein. Subject to the reasonable approval of the Parties, Escrow Holder
may, however, include its standard general escrow provisions.

8.2 As soon as practical after the receipt of this Agreement and any relevant
counteroffers. Escrow Holder shall ascertain the Date of Agreement as defined in
paragraphs 1.2 and 20.2 and advise the Parties and Brokers, in writing, of the
date ascertained.

8.3 Escrow Holder is hereby authorized and instructed to conduct the Escrow in
accordance with this Agreement, applicable law and custom and practice of the
community in which Escrow Holder is located, including any reporting
requirements of the Internal Revenue Code. In the event of a conflict between
the law of the state where the Property is located and the law of the state
where the Escrow Holder is located, the law of the state where the Property is
located shall prevail.

8.4 Subject to satisfaction of the contingencies herein described, Escrow Holder
shall close this escrow (the “Closing”) by recording a general warranty deed (a
grant deed in California) and the other documents required to be recorded, and
by disbursing the funds and documents in accordance with this Agreement.

8.5 Buyer and Seller shall each pay one-half of the Escrow Holder’s charges and
Seller shall pay the usual recording fees and any required documentary transfer
taxes. Seller shall pay the premium for a standard coverage owner’s or joint
protection policy of title insurance, (See also paragraph 11)

8.6 Escrow Holder shall verify that all of Buyer’s contingencies have been
satisfied or waived prior to Closing. The matters contained in paragraphs 9.1
subparagraphs (b), (c), (d), (e), (g), (i), (n), and (o), 9.4, 9.5, 12, 13,14,
16, 18, 20, 21, 22, and 24 are, however, matters of agreement between the
Parties only and are not instructions to Escrow Holder.

8.7 If this transaction is terminated for non-satisfaction and non-waiver of a
Buyer’s Contingency, as defined in paragraph 9.2, then neither of the Parties
shall thereafter have any liability to the other under this Agreement, except to
the extent of a breach of any affirmative covenant or warranty in this
Agreement. In the event of such termination, Buyer shall be promptly refunded
all funds deposited by Buyer with Escrow Holder, less only Title Company and
Escrow Holder cancellation fees and costs, all of which shall be Buyer’s
obligation. If this transaction is terminated as a result of Seller’s breach of
this Agreement then Seller shall pay the Title Company and Escrow Holder
cancellation fees and costs.

8.8 The Closing shall occur on the Expected Closing Date, or as soon thereafter
as the Escrow is in condition for Closing; provided, however, that if the
Closing does not occur by the Expected Closing Date and said Date is not
extended by mutual instructions of the Parties, a Party not then in default
under this Agreement may notify the other Party, Escrow Holder, and Brokers, in
writing that, unless the Closing occurs within 5 business days following said
notice, the Escrow shall be deemed terminated without further notice or
instructions.

8.9 Except as otherwise provided herein, the termination of Escrow shall not
relieve or release either Party from any obligation to pay Escrow Holder’s fees
and costs or constitute a waiver, release or discharge of any breach or default
that has occurred in the performance of the obligations, agreements, covenants
or warranties contained therein.

8.10 If this sale of the Property is not consummated for any reason other than
Seller’s breach or default, then at Seller’s request, and as a

 

HMS

     

ATD

 

     

JDV

INITIALS

     

INITIALS

 

©2003 - AIR COMMERCIAL REAL ESTATE ASSOCIATION

   FORM OF A-7-6/07E

 

PAGE 3 OF 12



--------------------------------------------------------------------------------

condition to any obligation to return Buyer’s deposit (see paragraph 21), Buyer
shall within 5 days after written request deliver to Seller, at no charge,
copies of all surveys, engineering studies, soil reports, maps, master plans,
feasibility studies and other similar items prepared by or for Buyer that
pertain to the Property. Provided, however, that Buyer shall not be required to
deliver any such report if the written contract which Buyer entered into with
the consultant who prepared such report specifically forbids the dissemination
of the report to others.

9. Contingencies to Closing.

9.1 The Closing of this transaction is contingent upon the satisfaction or
waiver of the following contingencies. IF BUYER FAILS TO NOTIFY ESCROW HOLDER,
IN WRITING, OF THE DISAPPROVAL OF ANY OF SAID CONTINGENCIES WITHIN THE TIME
SPECIFIED THEREIN, IT SHALL BE CONCLUSIVELY PRESUMED THAT BUYER HAS APPROVED
SUCH ITEM, MATTER OR DOCUMENT. Buyer’s conditional approval shall constitute
disapproval, unless provision is made by the Seller within the time specified
therefore by the Buyer in such conditional approval or by this Agreement,
whichever is later, for the satisfaction of the condition imposed by the Buyer.
Escrow Holder shall promptly provide all Parties with copies of any written
disapproval or conditional approval which it receives. With regard to
subparagraphs (a) through (m) the pre-printed time periods shall control unless
a different number of days is inserted in the spaces provided.

(a) Disclosure. See Addendum, Paragraph 4 Seller shall make to Buyer, through
Escrow, all of the applicable disclosures required by law (See AIR Commercial
Real Estate Association (“AIR”) standard form entitled “Seller’s Mandatory
Disclosure Statement”) and provide Buyer with a completed Property Information
Sheet (“Property Information Sheet”) concerning the Property, duly executed by
or on behalf of Seller in the current form or equivalent to that published by
the AIR within 10 or              days following the Date of Agreement. Buyer
has 10 days from the receipt of said disclosures to approve or disapprove the
matters disclosed.

(b) Physical Inspection. Buyer has 10 or 30 days from the receipt of the
Property Information Sheet or the Date of Agreement, whichever is later, to
satisfy itself with regard to the physical aspects and size of the Property.

(c) Hazardous Substance Conditions Report. Buyer has 30 or 30 days from the
receipt of the Property Information Sheet or the Date of Agreement, whichever is
later, to satisfy itself with regard to the environmental aspects of the
Property. Seller recommends that Buyer obtain a Hazardous Substance Conditions
Report concerning the Property and relevant adjoining properties. Any such
report shall be paid for by Buyer. A “Hazardous Substance” for purposes of this
Agreement is defined as any substance whose nature and/or quantity of existence,
use, manufacture, disposal or effect, render it subject to Federal, state or
local regulation, investigation, remediation or removal as potentially injurious
to public health or welfare. A “Hazardous Substance Condition” for purposes of
this Agreement is defined as the existence on, under or relevantly adjacent to
the Property of a Hazardous Substance that would require remediation and/or
removal under applicable Federal, state or local law.

(d) Soil Inspection. Buyer has 30 or 30 days from the receipt of the Property
Information Sheet or the Date of Agreement, whichever is later, to satisfy
itself with regard to the condition of the soils on the Property. Seller
recommends that Buyer obtain a soil test report. Any such report shall be paid
for by Buyer. Seller shall provide Buyer copies of any soils report that Seller
may have within 10 days of the Date of Agreement.

(e) Governmental Approvals. Buyer has 30 or 30 days from the Date of Agreement
to satisfy itself with regard to approvals and permits from governmental
agencies or departments which have or may have jurisdiction over the Property
and which Buyer deems necessary or desirable in connection with its intended use
of the Property, including, but not limited to, permits and approvals required
with respect to zoning, planning, building and safety, fire, police, handicapped
and Americans with Disabilities Act requirements, transportation and
environmental matters.

(f) Conditions of Title. Escrow Holder shall cause a current commitment for
title insurance (“Title Commitment”) concerning the Property issued by the Title
Company, as well as legible copies of all documents referred to in the Title
Commitment (“Underlying Documents”), and a scaled and dimensioned plot showing
the location of any easements to be delivered to Buyer within 10 or             
days following the Date of Agreement. Buyer has 10 days from the receipt of the
Title Commitment, the Underlying Documents and the plot plan to satisfy itself
with regard to the condition of title. The disapproval by Buyer of any monetary
encumbrance, which by the terms of this Agreement is not to remain against the
Property after the Closing, shall not be considered a failure of this
contingency, as Seller shall have the obligation, at Seller’s expense, to
satisfy and remove such disapproved monetary encumbrance at or before the
Closing (provided, however, that Seller shall have the right to contact any
monetary encumbrance which Seller, in good faith, believes is invalid).

(g) Survey. Buyer has 30 or 30 days from the Date of Agreement receipt of the
Title Commitment and Underlying Documents to satisfy itself with regard to any
ALTA title supplement based upon a survey prepared to American Land Title
Association (“ALTA”) standards for an owner’s policy by a licensed surveyor,
showing the legal description and boundary lines of the Property, any easements
of record, and any improvements, poles, structures and things located within 10
feet of either side of the Property boundary lines. Any such survey shall be
prepared at Buyer’s direction and expense. If Buyer has obtained a survey and
approved the ALTA title supplement, Buyer may elect within the period allowed
for Buyer’s approval of a survey to have an ALTA extended coverage owner’s form
of title policy, in which event Buyer shall pay any additional premium
attributable thereto.

(h) Existing Leases and Tenancy Statements. Seller shall within 10 or
             days of the Date of Agreement provide both Buyer and Escrow Holder
with legible copies of all leases, subleases or rental arrangements
(collectively, “Existing Leases”) affecting the Property, and with a tenancy
statement (“Estoppel Certificate”) in the latest form or equivalent to that
published by the AIR, executed by Seller and/or each tenant and subtenant of the
Property. Seller shall use its best efforts to have each tenant complete and
execute an Estoppel Certificate. If any tenant fails or refuses to provide an
Estoppel Certificate then Seller shall complete and execute an Estoppel
Certificate for that tenancy. Buyer has 10 20 days from the Date of Agreement
receipt of said Existing Leases and Estoppel Certificates to satisfy itself with
regard to the Existing Leases and any other tenancy issues.

(i) Owner’s Association. Seller shall within 10 or              days of the Date
of Agreement provide Buyer with a statement and transfer package from any
owner’s association servicing the Property. Such transfer package shall at a
minimum include: copies of the association’s bylaws, articles of incorporation,
current budget and financial statement. Buyer has 10 days from the receipt of
such documents to satisfy itself with regard to the association.

(j) Other Agreements. Seller shall within 10 or              days of the Date of
Agreement provide Buyer with legible copies of all other agreements (“Other
Agreements”) known to Seller that will affect the Property after Closing. Buyer
has 10 days from the receipt of said Other Agreements to satisfy itself with
regard to such Agreements.

(k) Financing. If paragraph 5 hereof dealing with a financing contingency has
not been stricken, the satisfaction or waiver of such New Loan contingency.

(l) Existing Notes. If paragraph 3.1(c) has not been stricken, Seller shall
within 10 or              days of the Date of Agreement provide Buyer with
legible copies of the Existing Notes, Existing Deeds of Trust and related
agreements (collectively, “Loan Documents”) to which the Property will remain
subject after the Closing. Escrow Holder shall promptly request from the holders
of the Existing Notes a beneficiary statement (“Beneficiary Statement”)
confirming: (1) the amount of the unpaid principal balance, the current interest
rate, and the date to which interest is paid, and (2) the

 

HMS

     

ATD

 

     

JDV

INITIALS

     

INITIALS

 

©2003 - AIR COMMERCIAL REAL ESTATE ASSOCIATION

   FORM OF A-7-6/07E

 

PAGE 4 OF 12



--------------------------------------------------------------------------------

nature and amount of any impounds held by the beneficiary in connection with
such loan. Buyer has 10 or              days from the receipt of the Loan
Documents and Beneficiary Statements to satisfy itself with regard to such
financing. Buyer’s obligation to close is conditioned upon Buyer being able to
purchase the Property without acceleration or change in the terms of any
Existing Notes or charges to Buyer except as otherwise provided in this
Agreement or approved by Buyer, provided, however, Buyer shall pay the transfer
fee referred to in paragraph 3.2 hereof.

(m) Personal Property. In the event that any personal property is included in
the Purchase Price, Buyer has 10 or 30 days from the Date of Agreement to
satisfy itself with regard to the title condition of such personal property.
Seller recommends that Buyer obtain a UCC-1 report. Any such report shall be
paid for by Buyer. Seller shall provide Buyer copies of any liens or
encumbrances affecting such personal property that it is aware of within 10 or
             days of the Date of Agreement.

(n) Destruction, Damage or Loss. There shall not have occurred prior to the
Closing, a destruction of, or damage or loss to, the Property or any portion
thereof, from any cause whatsoever, which would cost more than $10,000.00
$250,000.00 to repair or cure. If the cost of repair or cure is $250,000.00
$10,000,00 or less, Seller shall repair or cure the loss prior to the Closing.
Buyer shall have the option, within 10 days after receipt of written notice of a
loss costing more than $250,000.00 $10,000.00 to repair or cure, to either
terminate this Agreement or to purchase the Property notwithstanding such loss,
but without deduction or offset against the Purchase Price. If the cost to
repair or cure is more than $250,000.00 $10,000.00, and Buyer does not elect to
terminate this Agreement, Buyer shall be entitled to any insurance proceeds
applicable to such loss. Unless otherwise notified in writing, Escrow Holder
shall assume no such destruction, damage or loss has occurred prior to Closing.

(o) Material Change. Buyer shall have 10 days following receipt of written
notice of a Material Change within which to satisfy itself with regard to such
change. “Material Change” shall mean a substantial adverse change in the use,
occupancy, tenants, title, or condition of the Property that occurs after the
date of this offer and prior to the Closing. Unless otherwise notified in
writing, Escrow Holder shall assume that no Material Change has occurred prior
to the Closing.

(p) Seller Performance. The delivery of all documents and the due performance by
Seller of each and every undertaking and agreement to be performed by Seller
under this Agreement.

(q) Brokerage Fee. See Addendum, Paragraph 9 Payment at the Closing of such
brokerage fee as is specified in this Agreement or later written instructions to
Escrow Holder executed by Seller and Brokers (“Brokerage Fee”). It is agreed by
the Parties and Escrow Holder that Brokers are a third party beneficiary of this
Agreement insofar as the Brokerage Fee is concerned, and that no change shall be
made with respect to the payment of the Brokerage Fee specified in this
Agreement, without the written consent of Brokers. See Addendum.

9.2 All of the contingencies specified in subparagraphs (a) through (m) of
paragraph 9.1 are for the benefit of, and may be waived by, Buyer, and may be
elsewhere herein referred to as “Buyer’s Contingencies.”

9.3 If any of Buyer’s Contingencies or any other matter subject to Buyer’s
approval is disapproved as provided for herein in a timely manner (“Disapproved
Item”), Seller shall have the right within 10 days following the receipt of
notice of Buyer’s disapproval to elect to cure such Disapproved Item prior to
the Expected Closing Date (“Seller’s Election”). Seller’s failure to give to
Buyer within such period, written notice of Seller’s commitment to cure such
Disapproved Item on or before the Expected Closing Date shall be conclusively
presumed to be Seller’s Election not to cure such Disapproved Item. If Seller
elects, either by written notice or failure to give written notice, not to cure
a Disapproved Item, Buyer shall have the right, within 10 days after Seller’s
Election to either accept title to the Property subject to such Disapproved
Item, or to terminate this Agreement. Buyer’s failure to notify Seller in
writing of Buyer’s election to accept title to the Property subject to the
Disapproved Item without deduction or offset shall constitute Buyer’s election
to terminate this Agreement. Unless expressly provided otherwise herein.
Seller’s right to cure shall not apply to the remediation of Hazardous Substance
Conditions or to the Financing Contingency. Unless the Parties mutually instruct
otherwise, if the time periods for the satisfaction of contingencies or for
Seller’s and Buyer’s elections would expire on a date after the Expected Closing
Date, the Expected Closing Date shall be deemed extended for 3 business days
following the expiration of: (a) the applicable contingency period(s), (b) the
period within which the Seller may elect to cure the Disapproved Item, or (c) if
Seller elects not to cure, the period within which Buyer may elect to proceed
with this transaction, whichever is later.

9.4 Buyer understands and agrees that until such time as all Buyer’s
Contingencies have been satisfied or waived, Seller and/or its agents may
solicit, entertain and/or accept back-up offers to purchase the Property.

9.5 The Parties acknowledge that extensive local, state and Federal legislation
establish broad liability upon owners and/or users of real property for the
investigation and remediation of Hazardous Substances. The determination of the
existence of a Hazardous Substance Condition and the evaluation of the impact of
such a condition are highly technical and beyond the expertise of Brokers. The
Parties acknowledge that they have been advised by Brokers to consult their own
technical and legal experts with respect to the possible presence of Hazardous
Substances on the Property or adjoining properties, and Buyer and Seller are not
relying upon any investigation by or statement of Brokers with respect thereto.
The Parties hereby assume all responsibility for the impact of such Hazardous
Substances upon their respective interests herein.

10. Documents Required at or Before Closing:

10.1 Five days prior to the Closing date Escrow Holder shall obtain an updated
Title Commitment concerning the Property from the Title Company and provide
copies thereof to each of the Parties.

10.2 Seller shall deliver to Escrow Holder in time for delivery to Buyer at the
Closing:

(a) Grant or general warranty deed, duly executed and in recordable form,
conveying fee title to the Property to Buyer.

(b) If applicable, the Beneficiary Statements concerning Existing Note(s).

(c) If applicable, the Existing Leases and Other Agreements together with duly
executed assignments thereof by Seller and Buyer. The assignment of Existing
Leases shall be on the most recent Assignment and Assumption of Lessor’s
interest in Lease form published by the AIR or its equivalent.

(d) If applicable, Estoppel Certificates executed by Seller and/or the tenant(s)
of the Property.

(e) An affidavit executed by Seller to the effect that Seller is not a “foreign
person” within the meaning of Internal Revenue Code Section 1445 or successor
statutes. If Seller does not provide such affidavit in form reasonably
satisfactory to Buyer at least 3 business days prior to the Closing, Escrow
Holder shall at the Closing deduct from Seller’s proceeds and remit to the
Internal Revenue Service such sum as is required by applicable Federal law with
respect to purchases from foreign sellers.

(f) If the Property is located in California, an affidavit executed by Seller to
the effect that Seller is not a “nonresident” within the meaning of California
Revenue and Tax Code Section 18662 or successor statutes. If Seller does not
provide such affidavit in form reasonably satisfactory to Buyer at least 3
business days prior to the Closing, Escrow Holder shall at the Closing deduct
from Seller’s proceeds and remit to the Franchise Tax Board such sum as is
required by such statute.

(g) If applicable, a bill of sale, duly executed, conveying title to any
included personal property to Buyer.

(h) If the Seller is a corporation, a duly executed corporate resolution
authorizing the execution of this Agreement and the sale of the Property.

 

HMS

     

ATD

 

     

JDV

INITIALS

     

INITIALS

 

©2003 - AIR COMMERCIAL REAL ESTATE ASSOCIATION

   FORM OF A-7-6/07E

 

PAGE 5 OF 12



--------------------------------------------------------------------------------

 

10.3 Buyer shall deliver to Seller through Escrow:

(a) The cash portion of the Purchase Price and such additional sums as are
required of Buyer under this Agreement shall be deposited by Buyer with Escrow
Holder, by federal funds wire transfer, or any other method acceptable to Escrow
Holder in immediately collectable funds, no later than 2:00 P.M. on the business
day prior to the Expected Closing Date.

(b) If a Purchase Money Note and Purchase Money Deed of Trust are called for by
this Agreement, the duly executed originals of those documents, the Purchase
Money Deed of Trust being in recordable form, together with evidence of fire
insurance on the improvements in the amount of the full replacement cost naming
Seller as a mortgage loss payee, and a real estate tax service contract (at
Buyer’s expense), assuring Seller of notice of the status of payment of real
property taxes during the life of the Purchase Money Note.

(c) The Assignment and Assumption of Lessor’s interest in Lease form specified
in paragraph 10.2(c) above, duly executed by Buyer.

(d) Assumptions duly executed by Buyer of the obligations of Seller that accrue
after Closing under any Other Agreements.

(e) If applicable, a written assumption duly executed by Buyer of the loan
documents with respect to Existing Notes.

(f) If the Buyer is a corporation, a duly executed corporate resolution
authorizing the execution of this Agreement and the purchase of the Property.

10.4 At Closing, Escrow Holder shall cause to be issued to Buyer a standard
coverage (or ALTA extended, if elected pursuant to 9.1(g)) owner’s form policy
of title insurance effective as of the Closing, issued by the Title Company in
the full amount of the Purchase Price, insuring title to the Property vested in
Buyer, subject only to the exceptions approved by Buyer. In the event there is a
Purchase Money Deed of Trust in this transaction, the policy of title insurance
shall be a joint protection policy insuring both Buyer and Seller.

IMPORTANT: IN A PURCHASE OR EXCHANGE OF REAL PROPERTY, IT MAY BE ADVISABLE TO
OBTAIN TITLE INSURANCE IN CONNECTION WITH THE CLOSE OF ESCROW SINCE THERE MAY BE
PRIOR RECORDED LIENS AND ENCUMBRANCES WHICH AFFECT YOUR INTEREST IN THE PROPERTY
BEING ACQUIRED. A NEW POLICY OF TITLE INSURANCE SHOULD BE OBTAINED IN ORDER TO
ENSURE YOUR INTEREST IN THE PROPERTY THAT YOU ARE ACQUIRING.

11. Prorations and Adjustments.

11.1 Taxes. Applicable real property taxes and special assessment bonds shall be
prorated through Escrow as of the date of the Closing, based upon the latest tax
bill available. The Parties agree to prorate as of the Closing any taxes
assessed against the Property by supplemental bill levied by reason of events
occurring prior to the Closing. Payment of the prorated amount shall be made
promptly in cash upon receipt of a copy of any supplemental bill.

11.2 Insurance. WARNING: Any insurance which Seller may have maintained will
terminate on the Closing. Buyer is advised to obtain appropriate insurance to
cover the Property.

11.3 Rentals, Interest and Expenses. Scheduled rentals, interest on Existing
Notes, utilities, and operating expenses shall be prorated as of the date of
Closing. The Parties agree to promptly adjust between themselves outside of
Escrow any rents received after the Closing.

11.4 Security Deposit. Security Deposits held by Seller shall be given to Buyer
as a credit to the cash required of Buyer at the Closing.

11.5 Post Closing Matters. Any item to be prorated that is not determined or
determinable at the Closing shall be promptly adjusted by the Parties by
appropriate cash payment outside of the Escrow when the amount due is
determined.

11.6 Variations in Existing Note Balances. In the event that Buyer is purchasing
the Property subject to an Existing Deed of Trust(s), and in the event that a
Beneficiary Statement as to the applicable Existing Note(s) discloses that the
unpaid principal balance of such Existing Note(s) at the closing will be more or
less than the amount set forth in paragraph 3.1(c) hereof (“Existing Note
Variation”), then the Purchase Money Note(s) shall be reduced or increased by an
amount equal to such Existing Note Variation. If there is to be no Purchase
Money Note, the cash required at the Closing per paragraph 3.1(a) shall be
reduced or increased by the amount of such Existing Note Variation.

11.7 Variations in New Loan Balance. In the event Buyer is obtaining a New Loan
and the amount ultimately obtained exceeds the amount set forth in paragraph
5.1, then the amount of the Purchase Money Note, if any, shall be reduced by the
amount of such excess.

11.8 Owner’s Association Fees. Escrow Holder shall: (i) bring Seller’s account
with the association current and pay any delinquencies or transfer fees from
Seller’s proceeds, and (ii) pay any up front fees required by the association
from Buyer’s funds.

12. Representations and Warranties of Seller and Disclaimers.

12.1 Seller’s warranties and representations shall survive the Closing and
delivery of the deed for a period of one (1) year 3 years, and, are true,
material and relied upon by Buyer and Brokers in all respects. Seller hereby
makes the following warranties and representations to Buyer and Brokers:

(a) Authority of Seller. Seller is the owner of the Property and/or has the full
right, power and authority to sell, convey and transfer the Property to Buyer as
provided herein, and to perform Seller’s obligations hereunder.

(b) Maintenance During Escrow and Equipment Condition At Closing. Except as
otherwise provided in paragraph 9.1(m) hereof, Seller shall maintain the
Property until the Closing in its present condition, ordinary wear and tear
excepted.

(c) Hazardous Substances/Storage Tanks. Seller has no knowledge, except as
otherwise disclosed to Buyer in writing, of the existence or prior existence on
the Property of any Hazardous Substance, nor of the existence or prior existence
of any above or below ground storage tank.

(d) Compliance. Seller has no knowledge of any aspect or condition of the
Property which violates applicable laws, rules, regulations, codes or covenants,
conditions or restrictions, or of improvements or alterations made to the
Property without a permit where one was required, or of any unfulfilled order or
directive of any applicable governmental agency or casualty insurance company
requiring any investigation, remediation, repair, maintenance or improvement be
performed on the Property.

(e) Changes in Agreements. Prior to the Closing, Seller will not violate or
modify any Existing Lease or Other Agreement, or create any new leases or other
agreements affecting the Property, without Buyer’s written approval, which
approval will not be unreasonably withheld.

(f) Possessory Rights. Seller has no knowledge that anyone will, at the Closing,
have any right to possession of the Property, except as disclosed by this
Agreement or otherwise in writing to Buyer and except, for tenants of the
Property.

(g) Mechanics’ Liens. There are no unsatisfied mechanics’ or materialmens’ lien
rights concerning the Property.

(h) Actions, Suits or Proceedings. Seller has no knowledge of any actions, suits
or proceedings pending or threatened before any commission, board, bureau,
agency, arbitrator, court or tribunal that would affect the Property or the
right to occupy or utilize same.

(i) Notice of Changes. Seller will promptly notify Buyer and Brokers in writing
of any Material Change (see paragraph 9.1(n)) affecting the Property that
becomes known to Seller prior to the Closing.

(j) No Tenant Bankruptcy Proceedings. Seller has no notice or knowledge that any
tenant of the Property is the subject of a bankruptcy or insolvency proceeding.

(k) No Seller Bankruptcy Proceedings. Seller is not the subject of a bankruptcy,
insolvency or probate proceeding.

(l) Personal Property. Seller has no knowledge that anyone will, at the Closing,
have any right to possession of any personal property included in the Purchase
Price nor knowledge of any liens or encumbrances affecting such personal
property, except as disclosed by this Agreement or otherwise in writing to
Buyer.

 

HMS

     

ATD

 

     

JDV

INITIALS

     

INITIALS

 

©2003 - AIR COMMERCIAL REAL ESTATE ASSOCIATION

   FORM OF A-7-6/07E

 

PAGE 6 OF 12



--------------------------------------------------------------------------------

 

12.2 Buyer hereby acknowledges that, except as otherwise stated in this
Agreement, Buyer is purchasing the Property in its existing condition and will,
by the time called for herein, make or have waived all inspections of the
Property Buyer believes are necessary to protect its own interest in, and its
contemplated use of, the Property. The Parties acknowledge that, except as
otherwise stated in this Agreement, no representations, inducements, promises,
agreements, assurances, oral or written, concerning the Property, or any aspect
of the occupational safety and health laws, Hazardous Substance laws, or any
other act, ordinance or law, have been made by either Party or Brokers, or
relied upon by either Party hereto.

12.3 In the event that Buyer learns that a Seller representation or warranty
might be untrue prior to the Closing, and Buyer elects to purchase the Property
anyway then, and in that event, Buyer waives any right that it may have to bring
an action or proceeding against Seller or Brokers regarding said representation
or warranty.

12.4 Any environmental reports, soils reports, surveys, and other similar
documents which were prepared by third party consultants and provided to Buyer
by Seller or Seller’s representatives, have been delivered as an accommodation
to Buyer and without any representation or warranty as to the sufficiency,
accuracy, completeness, and/or validity of said documents, all of which Buyer
relies on at its own risk. Seller believes said documents to be accurate, but
Buyer is advised to retain appropriate consultants to review said documents and
investigate the Property.

13. Possession.

Possession of the Property shall be given to Buyer at the Closing subject to the
rights of tenants under Existing Leases.

14. Buyer’s Entry.

At any time during the Escrow period, Buyer, and its agents and representatives,
shall have the right at reasonable times and subject to rights of tenants, to
enter upon the Property for the purpose of making inspections and tests
specified in this Agreement. No destructive testing shall be conducted, however,
without Seller’s prior approval which shall not be unreasonably withheld.
Following any such entry or work, unless otherwise directed in writing by
Seller, Buyer shall return the Property to the condition it was in prior to such
entry or work, including the recompaction or removal of any disrupted soil or
material as Seller may reasonably direct. All such inspections and tests and any
other work conducted or materials furnished with respect to the Property by or
for Buyer shall be paid for by Buyer as and when due and Buyer shall indemnify,
defend, protect and hold harmless Seller and the Property of and from any and
all claims, liabilities, losses, expenses (including reasonable attorneys’
fees), damages, including those for injury to person or property, arising out of
or relating to any such work or materials or the acts or omissions of Buyer, its
agents or employees in connection therewith.

15. Further Documents and Assurances.

The Parties shall each, diligently and in good faith, undertake all actions and
procedures reasonably required to place the Escrow in condition for Closing as
and when required by this Agreement. The Parties agree to provide all further
information, and to execute and deliver all further documents, reasonably
required by Escrow Holder or the Title Company.

16. Attorneys’ Fees.

If any Party or Broker brings an action or proceeding (including arbitration)
involving the Property whether founded in tort, contract or equity, or to
declare rights hereunder, the Prevailing Party (as hereafter defined) in any
such proceeding, action, or appeal thereon, shall be entitled to reasonable
attorneys’ fees. Such fees may be awarded in the same suit or recovered in a
separate suit, whether or not such action or proceeding is pursued to decision
or judgment. The term “Prevailing Party” shall include, without limitation, a
Party or Broker who substantially obtains or defeats the relief sought, as the
case may be, whether by compromise, settlement, judgment, or the abandonment by
the other Party or Broker of its claim or defense. The attorneys’ fees award
shall not be computed in accordance with any court fee schedule, but shall be
such as to fully reimburse all attorneys’ fees reasonably incurred.

17. Prior Agreements/Amendments.

17.1 This Agreement supersedes any and all prior agreements between Seller and
Buyer regarding the Property.

17.2 Amendments to this Agreement are effective only if made in writing and
executed by Buyer and Seller.

18. Broker’s Rights. See Addendum, Paragraph 9.

18.1 If this sale is not consummated due to the default of either the Buyer or
Seller, the defaulting Party shall be liable to and shall pay to Brokers the
Brokerage Fee that Brokers would have received had the sale been consummated. If
Buyer is the defaulting party, payment of said Brokerage Fee is in addition to
any obligation with respect to liquidated or other damages.

18.2 Upon the Closing, Brokers are authorized to publicize the facts of this
transaction.

19. Notices.

19.1 Whenever any Party, Escrow Holder or Brokers herein shall desire to give or
serve any notice, demand, request, approval, disapproval or other communication,
each such communication shall be in writing and shall be delivered personally,
by messenger or by mail, postage prepaid, to the address set forth in this
Agreement or by facsimile transmission.—See Addendum, Section 35 for notices
addresses.

19.2 Service of any such communication shall be deemed made on the date of
actual receipt if personally delivered. Any such communication sent by regular
mail shall be deemed given 48 hours after the same is mailed. Communications
sent by United States Express Mail or overnight courier that guarantee next day
delivery shall be deemed delivered 24 hours after delivery of the same to the
Postal Service or courier. Communications transmitted by facsimile transmission
shall be deemed delivered upon telephonic confirmation of receipt (confirmation
report from fax machine is sufficient), provided a copy is also delivered via
delivery or mail. If such communication is received on a Saturday, Sunday or
legal holiday, it shall be deemed received on the next business day.

19.3 Any Party or Broker hereto may from time to time, by notice in writing,
designate a different address to which, or a different person or additional
persons to whom, all communications are thereafter to be made.

20. Duration of Offer.

20.1 If this offer is not accepted by Seller on or before 5:00 P.M. according to
the time standard applicable to the city of Los Angeles, CA on the date of 5
days from execution by Buyer, it shall be deemed automatically revoked.

20.2 The acceptance of this offer, or of any subsequent counteroffer hereto,
that creates an agreement between the Parties as described in paragraph 1.2,
shall be deemed made upon delivery to the other Party or either Broker herein of
a duly executed writing unconditionally accepting the last outstanding offer or
counteroffer.

21. LIQUIDATED DAMAGES. (This Liquidated Damages paragraph is applicable only if
initialed by both Parties).

THE PARTIES AGREE THAT IT WOULD BE IMPRACTICABLE OR EXTREMELY DIFFICULT TO FIX,
PRIOR TO SIGNING THIS AGREEMENT, THE ACTUAL DAMAGES WHICH WOULD BE SUFFERED BY
SELLER IF BUYER FAILS TO PERFORM ITS OBLIGATIONS UNDER THIS AGREEMENT.
THEREFORE, IF, AFTER THE SATISFACTION OR WAIVER OF ALL

 

HMS

     

ATD

 

     

JDV

INITIALS

     

INITIALS

 

©2003 - AIR COMMERCIAL REAL ESTATE ASSOCIATION

   FORM OF A-7-6/07E

 

PAGE 7 OF 12



--------------------------------------------------------------------------------

CONTINGENCIES PROVIDED FOR THE BUYER’S BENEFIT, BUYER BREACHES THIS AGREEMENT,
SELLER SHALL BE ENTITLED TO LIQUIDATED DAMAGES IN THE AMOUNT OF $200,000.00.
UPON PAYMENT OF SAID SUM TO SELLER, BUYER SHALL BE RELEASED FROM ANY FURTHER
LIABILITY TO SELLER, AND ANY ESCROW CANCELLATION FEES AND TITLE COMPANY CHARGES
SHALL BE PAID BY SELLER.

 

   

HMS

   

ADT / JDV

        Buyer Initials     Seller Initials    

22. ARBITRATION OF DISPUTES. (This Arbitration of Disputes paragraph is
applicable only if initialed by both Parties.)

22.1 ANY CONTROVERSY AS TO WHETHER SELLER IS ENTITLED TO THE LIQUIDATED DAMAGES
AND/OR BUYER IS ENTITLED TO THE RETURN OF DEPOSIT MONEY, SHALL BE DETERMINED BY
BINDING ARBITRATION BY, AND UNDER THE COMMERCIAL RULES OF THE AMERICAN
ARBITRATION ASSOCIATION (“COMMERCIAL RULES”). ARBITRATION HEARINGS SHALL BE HELD
IN THE COUNTY WHERE THE PROPERTY IS LOCATED. ANY SUCH CONTROVERSY SHALL BE
ARBITRATED BY 3 ARBITRATORS WHO SHALL BE IMPARTIAL REAL ESTATE BROKERS WITH AT
LEAST 5 YEARS OF FULL TIME EXPERIENCE IN BOTH THE AREA WHERE THE PROPERTY IS
LOCATED AND THE TYPE OF REAL ESTATE THAT IS THE SUBJECT OF THIS AGREEMENT. THEY
SHALL BE APPOINTED UNDER THE COMMERCIAL RULES. THE ARBITRATORS SHALL HEAR AND
DETERMINE SAID CONTROVERSY IN ACCORDANCE WITH APPLICABLE LAW. THE INTENTION OF
THE PARTIES AS EXPRESSED IN THIS AGREEMENT AND ANY AMENDMENTS THERETO, AND UPON
THE EVIDENCE PRODUCED AT AN ARBITRATION HEARING PRE ARBITRATION DISCOVERY SHALL
BE PERMITTED IN ACCORDANCE WITH THE COMMERCIAL RULES OR STATE LAW APPLICABLE TO
ARBITRATION PROCEEDINGS. THE AWARD SHALL BE EXECUTED BY AT LEAST 2 OF THE 3
ARBITRATORS, BE RENDERED WITHIN 30 DAYS AFTER THE CONCLUSION OF THE HEARING, AND
MAY INCLUDE ATTORNEY’S FEES AND COSTS TO THE PREVAILING PARTY PER PARAGRAPH 16
HEREOF. JUDGMENT MAY BE ENTERED ON THE AWARD IN ANY COURT OF COMPETENT
JURISDICTION NOTWITHSTANDING THE FAILURE OF A PARTY DULY NOTIFIED OF THE
ARBITRATION HEARING TO APPEAR THEREAT.

22.2 BUYER’S RESORT TO OR PARTICIPATION IN SUCH ARBITRATION PROCEEDINGS SHALL
NOT BAR SUIT IN A COURT OF COMPETENT JURISDICTION BY THE BUYER FOR DAMAGES
AND/OR SPECIFIC PERFORMANCE UNLESS AND UNTIL THE ARBITRATION RESULTS IN AN AWARD
TO THE SELLER OF LIQUIDATED DAMAGES. IN WHICH EVENT SUCH AWARD SHALL ACT AS A
BAR AGAINST ANY ACTION BY BUYER FOR DAMAGES AND/OR SPECIFIC PERFORMANCE.

22.3 NOTICE: BY INITIALING IN THE SPACE BELOW YOU ARE AGREEING TO HAVE ANY
DISPUTE ARISING OUT OF THE MATTERS INCLUDED IN THE “ARBITRATION OF DISPUTES”
PROVISION DECIDED BY NEUTRAL ARBITRATION AS PROVIDED BY CALIFORNIA LAW AND YOU
ARE GIVING UP ANY RIGHTS YOU MIGHT POSSESS TO HAVE THE DISPUTE LITIGATED IN A
COURT OR JURY TRIAL BY INITIALING IN THE SPACE BELOW YOU ARE GIVING UP YOUR
JUDICIAL RIGHTS TO DISCOVERY AND APPEAL, UNLESS SUCH RIGHTS ARE SPECIFICALLY
INCLUDED IN THE “ARBITRATION OF DISPUTES” PROVISION. IF YOU REFUSE TO SUBMIT TO
ARBITRATION AFTER AGREEING TO THIS PROVISION, YOU MAY BE COMPELLED TO ARBITRATE
UNDER THE AUTHORITY OF THE CALIFORNIA CODE OF CIVIL PROCEDURE. YOUR AGREEMENT TO
THIS ARBITRATION PROVISION IS VOLUNTARY.

WE HAVE READ AND UNDERSTAND THE FOREGOING AND AGREE TO SUBMIT DISPUTES ARISING
OUT OF THE MATTERS INCLUDED IN THE “ARBITRATION OF DISPUTES” PROVISION TO
NEUTRAL ARBITRATION.

 

   

 

   

 

        Buyer Initials     Seller Initials    

23. Miscellaneous.

23.1 Binding Effect. This Agreement shall be binding on the Parties without
regard to whether or not paragraphs 21 and 22 are initialed by both of the
Parties. Paragraphs 21 and 22 are each incorporated into this Agreement only if
initialed by both Parties at the time that the Agreement is executed.

23.2 Applicable Law. This Agreement shall be governed by, and paragraph 22.3 is
amended to refer to, the laws of the state in which the Property is located.

23.3 Time of Essence. Time is of the essence of this Agreement.

23.4 Counterparts. This Agreement may be executed by Buyer and Seller in
counterparts, each of which shall be deemed an original, and all of which
together shall constitute one and the same instrument. Escrow Holder, after
verifying that the counterparts are identical except for the signatures, is
authorized and instructed to combine the signed signature pages on one of the
counterparts, which shall then constitute the Agreement.

23.5 Waiver of Jury Trial. THE PARTIES HEREBY WAIVE THEIR RESPECTIVE RIGHTS TO
TRIAL BY JURY IN ANY ACTION OR PROCEEDING INVOLVING THE PROPERTY OR ARISING OUT
OF THIS AGREEMENT.

23.6 Conflict. Any conflict between the printed provisions of this Agreement and
the typewritten or handwritten provisions shall be controlled by the typewritten
or handwritten provisions.

23.7 1031 Exchange. Both Seller and Buyer agree to cooperate with each other in
the event that either or both wish to participate in a 1031 exchange. Any party
initialing an exchange shall bear all costs of such exchange

23.8 Days. Unless otherwise specifically indicated to the contrary, the word
“days” as used in this Agreement shall mean and refer to calendar days.

 

HMS

     

ATD

 

     

JDV

INITIALS

     

INITIALS

 

©2003 - AIR COMMERCIAL REAL ESTATE ASSOCIATION

   FORM OF A-7-6/07E

 

PAGE 8 OF 12



--------------------------------------------------------------------------------

 

24. Disclosures Regarding The Nature of a Real Estate Agency Relationship.

24.1 The Parties and Brokers agree that their relationship(s) shall be governed
by the principles set forth in the applicable sections of the California Civil
Code, as summarized in paragraph 24.2.

24.2 When entering into a discussion with a real estate agent regarding a real
estate transaction, a Buyer or Seller should from the outset understand what
type of agency relationship or representation it has with the agent or agents in
the transaction. Buyer and Seller acknowledge being advised by the Brokers in
this transaction, as follows:

(a) Seller’s Agent. A Seller’s agent under a listing agreement with the Seller
acts as the agent for the Seller only. A Seller’s agent or subagent has the
following affirmative obligations: (1) To the Seller: A fiduciary duty of utmost
care, integrity, honesty, and loyalty in dealings with the Seller. (2) To the
Buyer and the Seller: a. Diligent exercise of reasonable skills and care in
performance of the agent’s duties. b. A duty of honest and fair dealing and good
faith. c. A duty to disclose all facts known to the agent materially affecting
the value or desirability of the property that are not known to, or within the
diligent attention and observation of, the Parties. An agent is not obligated to
reveal to either Party any confidential information obtained from the other
Party which does not involve the affirmative duties set forth above.

(b) Buyer’s Agent. A selling agent can, with a Buyer’s consent, agree to act as
agent for the Buyer only. In these situations, the agent is not the Seller’s
agent, even if by agreement the agent may receive compensation for services
rendered, either in full or in part from the Seller. An agent acting only for a
Buyer has the following affirmative obligations. (1) To the Buyer: A fiduciary
duty of utmost care, integrity, honesty, and loyalty in dealings with the Buyer.
(2) To the Buyer and the Seller: a. Diligent exercise of reasonable skills and
care in performance of the agent’s duties. b. A duty of honest and fair dealing
and good faith. c. A duty to disclose all facts known to the agent materially
affecting the value or desirability of the property that are not known to, or
within the diligent attention and observation of, the Parties. An agent is not
obligated to reveal to either Party any confidential information obtained from
the other Party which does not involve the affirmative duties set forth above.

(c) Agent Representing Both Seller and Buyer. A real estate agent, either acting
directly or through one or more associate licenses, can legally be the agent of
both the Seller and the Buyer in a transaction, but only with the knowledge and
consent of both the Seller and the Buyer. (1) In a dual agency situation, the
agent has the following affirmative obligations to both the Seller and the
Buyer: a. A fiduciary duty of utmost care, integrity, honesty and loyalty in the
dealings with either Seller or the Buyer. b. Other duties to the Seller and the
Buyer as stated above in their respective sections (a) or (b) of this paragraph
24.2. (2) In representing both Seller and Buyer, the agent may not without the
express permission of the respective Party, disclose to the other Party that the
Seller will accept a price less than the listing price or that the Buyer will
pay a price greater than the price offered. (3) The above duties of the agent in
a real estate transaction do not relieve a Seller or Buyer from the
responsibility to protect their own interests. Buyer and Seller should carefully
read all agreements to assure that they adequately express their understanding
of the transaction. A real estate agent is a person qualified to advise about
real estate. If legal or tax advice is desired, consult a competent
professional.

(d) Further Disclosures. Throughout this transaction Buyer and Seller may
receive more than one disclosure, depending upon the number of agents assisting
in the transaction. Buyer and Seller should each read its contents each time it
is presented, considering the relationship between them and the real estate
agent in this transaction and that disclosure. Brokers have no responsibility
with respect to any default or breach hereof by either Party. The Parties agree
that no lawsuit or other legal proceeding involving any breach of duty, error or
omission relating to this transaction may be brought against Broker more than
one year after the Date of Agreement and that the liability (including court
costs and attorneys’ fees), of any Broker with respect to any breach of duty,
error or omission relating to this Agreement shall not exceed the fee received
by such Broker pursuant to this Agreement; provided, however, that the foregoing
limitation on each Broker’s liability shall not be applicable to any gross
negligence or willful misconduct of such Broker.

24.3 Confidential Information: Buyer and Seller agree to identify to Brokers as
“Confidential” any communication or information given Brokers that is considered
by such Party to be confidential.

25. Construction of Agreement. In construing this Agreement, all headings and
titles are for the convenience of the Parties only and shall not be considered a
part of this Agreement. Whenever required by the context, the singular shall
include the plural and vice versa. Unless otherwise specifically indicated to
the contrary, the word “days” as used in this Agreement shall mean and refer to
calendar days. This Agreement shall not be construed as if prepared by one of
the Parties, but rather according to its fair meaning as a whole, as if both
Parties had prepared it.

26 Additional Provisions:

Additional provisions of this offer, if any, are as follows or are attached
hereto by an addendum consisting of paragraphs
                                         through
                                         . (If there are no additional
provisions write “NONE”.)

 

SEE ADDENDUM HERETO DATED AS OF THE DATE HEREOF AND EXECUTED BY SELLER AND
BUYER, WHICH

ADDENDUM IS INCORPORATED HEREIN BY REFERENCE (REFERRED TO UNDER THIS AGREEMENT
AS THE

“ADDENDUM”)

 

 

 

 

 

 

 

 

 

 

 

 

 

HMS

     

ATD

 

     

JDV

INITIALS

     

INITIALS

 

©2003 - AIR COMMERCIAL REAL ESTATE ASSOCIATION

   FORM OF A-7-6/07E

 

PAGE 9 OF 12



--------------------------------------------------------------------------------

 

ATTENTION: NO REPRESENTATION OR RECOMMENDATION IS MADE BY THE AIR COMMERCIAL
REAL ESTATE ASSOCIATION OR BY ANY BROKER AS TO THE LEGAL SUFFICIENCY, LEGAL
EFFECT, OR TAX CONSEQUENCES OF THIS AGREEMENT OR THE TRANSACTION TO WHICH IT
RELATES. THE PARTIES ARE URGED TO:

1. SEEK ADVICE OF COUNSEL AS TO THE LEGAL AND TAX CONSEQUENCES OF THIS
AGREEMENT.

2. RETAIN APPROPRIATE CONSULTANTS TO REVIEW AND INVESTIGATE THE CONDITION OF THE
PROPERTY. SAID INVESTIGATION SHOULD INCLUDE BUT NOT BE LIMITED TO: THE POSSIBLE
PRESENCE OF HAZARDOUS SUBSTANCES, THE ZONING OF THE PROPERTY, THE INTEGRITY AND
CONDITION OF ANY STRUCTURES AND OPERATING SYSTEMS, AND THE SUITABILITY OF THE
PROPERTY FOR BUYER’S INTENDED USE.

WARNING: IF THE PROPERTY IS LOCATED IN A STATE OTHER THAN CALIFORNIA, CERTAIN
PROVISIONS OF THIS AGREEMENT MAY NEED TO BE REVISED TO COMPLY WITH THE LAWS OF
THE STATE IN WHICH THE PROPERTY IS LOCATED.

NOTE:

1. THIS FORM IS NOT FOR USE IN CONNECTION WITH THE SALE OF RESIDENTIAL PROPERTY.

2. IF THE BUYER IS A CORPORATION, IT IS RECOMMENDED THAT THIS AGREEMENT BE
SIGNED BY TWO CORPORATE OFFICERS.

The undersigned Buyer offers and agrees to buy the Property on the terms and
conditions stated and acknowledges receipt of a copy hereof.

 

BROKER:

Bancap Self Storage Group, Inc.

 

Attn:

  

Dean L. Keller

Title:

  

 

Address:

  

30021 Tomas Street, Suite 245

Rancho Santa Margarita, CA 92688

Telephone: (949)

  

 

Facsimile: (949)

  

 

Email:

  

 

Federal ID No.

  

 

Broker/Agent DRE License #:

 

 

 

 

BUYER:

SSTI ACQUISITIONS, LLC,

a Delaware limited liability company

By:

 

/s/ H. Michael Schwartz

Date: 

 

 

Name Printed:

 

 

Title:

 

 

Telephone: (        )

 

 

Facsimile: (        )

 

 

Email:

 

 

 

By:

 

 

Date:

 

 

Name Printed:

 

 

Title:

 

 

Address:

 

See Addendum Section 35, for notices

address for Buyer

Telephone: (        )

 

 

Facsimile: (        )

 

 

Email:

 

 

Federal ID No.

 

 


 

27. Acceptance.

27.1 Seller accepts the foregoing offer to purchase the Property and hereby
agrees to sell the Property to Buyer on the terms and conditions

 

HMS

      RECEIVED   

ATD

 

      NOV 08 2010   

JDV

INITIALS

      By                         

INITIALS

 

©2003 - AIR COMMERCIAL REAL ESTATE ASSOCIATION

   FORM OF A-7-6/07E

 

PAGE 10 OF 12



--------------------------------------------------------------------------------

therein specified.

27.2 See Addendum, Paragraph 5. Seller acknowledges that Brokers have been
retained to locate a Buyer and are the procuring cause of the purchase and sale
of the Property set forth in this Agreement. In consideration of real estate
brokerage service rendered by Brokers, Seller agrees to pay Brokers a real
estate Brokerage Fee in a sum equal to      % of the Purchase Price to be
divided equally between Seller’s Broker and Buyer’s Broker. This Agreement shall
serve as an irrevocable instruction to Escrow Holder to pay such Brokerage Fee
to Brokers out of the proceeds accruing to the account of Seller at the Closing.

27.3 Seller acknowledges receipt of a copy hereof and authorizes Brokers to
deliver a signed copy to Buyer.

NOTE: A PROPERTY INFORMATION SHEET IS REQUIRED TO BE DELIVERED TO BUYER BY
SELLER UNDER THIS AGREEMENT.

 

BROKER:

 

 

Attn:

 

 

Title:

 

 

Address:

 

 

 

Telephone: (            )

 

 

Facsimile: (            )

 

 

Email:

 

 

Federal ID No.:

 

 

Broker/Agent DRE License #:

 

 

 

 

SELLER:

With respect to the El Dorado Park Self Storage Property:

EL DORADO PARK SELF STORAGE, LLC

a California limited liability company,

tenant in common as to an undivided 83% interest

By:

 

/s/ A. Terrance Dickens

 

A. Terrance Dickens, Manager

and

JDV EL DORADO PARK STORAGE, LLC,

a California limited liability company,

as tenant in common as to an undivided 17% interest

By:

 

/s/ James D. Vandever

 

James D. Vandever, Manager

With respect to the 405 Self Storage Property:

405 Self Storage, LLC

a California limited liability company,

tenant in common as to an undivided 83% interest

By:

 

/s/ A. Terrance Dickens

 

A. Terrance Dickens, Manager

and

JDV 405 SELF STORAGE, LLC,

a California limited liability company, a tenant in common as to an undivided
17%

By:

 

/s/ James D. Vandever

 

JAMES D. VANDEVER, MANAGER

Date:

 

November 5, 2010


 

HMS

      RECEIVED   

ATD

 

      NOV 08 2010   

JDV

INITIALS

      By                         

INITIALS

 

©2003 - AIR COMMERCIAL REAL ESTATE ASSOCIATION

   FORM OF A-7-6/07E

 

PAGE 11 OF 12



--------------------------------------------------------------------------------

 

See Addendum, Section 35, for Notices Address

Name Printed:

 

A.Terrance Dickens

Title:

 

Manager

Telephone: (562)

 

712-1200

Facsimile: (714)

 

459-7230

Email:

 

terry@dickensproperties. com

See signatures on previous page

By:

 

 

Date:

 

 

Name Printed:

 

 

Title:

 

 

Address:

 

8150 E. Wardlow Road

Long Beach, CA 90808

Telephone: (            )

 

 

Facsimile: (            )

 

 

Email:

 

 

Federal ID No.:

 

 

NOTICE: These forms are often modified to meet changing requirements of law and
industry needs. Always write or call to make sure you are utilizing the most
current form: AIR Commercial Real Estate Association, 800 W 6th Street, Suite
800, Los Angeles, CA 90017. Telephone No. (213) 687-8777. Fax No.:
(213) 687-8616.

© Copyright 2003 By AIR Commercial Real Estate Association.

All rights reserved.

No part of these works may be reproduced in any form without permission in
writing.

 

  RECEIVED   NOV 08 2010   By                      

 

HMS

     

ATD

 

     

JDV

INITIALS

     

INITIALS

 

©2003 - AIR COMMERCIAL REAL ESTATE ASSOCIATION

   FORM OF A-7-6/07E

 

PAGE 12 OF 12